Citation Nr: 1411841	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-41 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for right knee anterior cruciate ligament (ACL) disruption with tear of the lateral meniscus.

2. Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1995 to October 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. The instability of the Veteran's right knee has been no more than moderate, with a positive Lachman test and reported instances of giving way, but without precluding extended standing and walking.

2. The Veteran's right knee flexion has been limited to no less than 100 degrees, with pain, but without additional functional loss.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for right knee ACL disruption with tear of the lateral meniscus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321; 4.1; 4.10; 4.21; 4.40; 4.45; 4.59; 4.71a, Diagnostic Code 5257 (2013).

2. The criteria for an evaluation in excess of 10 percent for limitation of flexion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321; 4.1; 4.10; 4.21; 4.40; 4.45; 4.59; 4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In reaching the following conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  VA's Office of General Counsel has determined that a Veteran may receive separate disability ratings for limitation of motion, under Code 5260, and for instability of the knee, under Code 5257, since these Codes pertain to different symptoms.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63, 604 (1997); and VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56, 704 (1998).  VA's Office of General Counsel has also held that the Veteran may receive separate ratings for limitation of flexion and extension for the same joint.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59, 990 (2004).

The Veteran currently has a 20 percent rating under Diagnostic Code 5257 and a 10 percent rating under Diagnostic Code 5260.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 .

The Veteran was afforded a VA examination in February 2010 at which the examiner noted 2-3+ laxity on Lachman's examination and poor propulsion with sideways or turning motion.  He reported weekly episodes of dislocation or subluxation.  He reported often wearing a knee brace.  He stated that he was able to stand for three to eight hours with short rest periods and walk one to three miles.

In November 2010 the Veteran was seen at the emergency room after reporting his right knee gave out and he fell.  His gait and range of motion was noted to be normal.

In February 2011 the Veteran underwent a right knee lateral meniscectomy.

The Veteran was afforded another VA examination in November 2011.  He told the examiner his knee "gives out" at least once a day, both when standing and walking.  He reported flare-ups of pain once every two weeks causing increased pain with walking, but not precluding walking.  His anterior, posterior, and medial-lateral instability were all noted to be normal on testing.  He was noted not to have a history of recurrent patellar subluxation or dislocation.

The Board recognizes the Veteran's reports of subluxation and lateral instability, but finds that his overall condition more closely approximates a moderate impairment rather than a severe impairment.  Even at the Veteran's February 2010 VA examination prior to his medial meniscectomy, the Veteran reported functionality not indicative of a severe impairment, specifically, being able to walk for one to three miles.  He also did not report continuous use of a brace or use of any other assistive device.  Further, the examiner rated his laxity at 2-3+, suggesting moderate rather than severe impairment when considered in conjunction with the symptoms described by the Veteran.

The Board further notes that although the Veteran continued to report giving way of his knee in November 2011, after his medial meniscectomy, the VA examiner found his joint stability to be normal on testing.

Therefore, the Board finds that a preponderance of the evidence is against a rating of greater than 20 percent for any time period on appeal for right knee ACL disruption with tear of the lateral meniscus under Diagnostic Code 5257.  

The Board also finds the Veteran is not entitled to a rating greater than 10 percent for limited flexion of his right knee.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

At the Veteran's February 2010 VA examination, his knee flexion was measured to 100 degrees, with pain but no additional limitation on repetition.  At the Veteran's August 2010 VA examination it was measured to 120 degrees.  At his November 2011 VA examination it was measured to 130 degrees, at which point the examiner noted objective evidence of painful motion.  There was no change with repetitive use testing.

Thus, objective testing shows the Veteran's right knee flexion well above 30 degrees.  Although the Veteran has contended that the November 2011 VA examiner bent his knee past the point where he felt pain, the Board finds that the measurements on the three VA examinations are consistent, even showing improvement over time.  Therefore, the Board finds the measurements to be accurate and gives the examination reports significant weight.

The Board has also considered the Veteran's reports of pain and the effect of his right knee disability on his daily life.  Initially, the Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, while the Board does not doubt that the Veteran experiences knee pain, the evidence does not show that that pain causes functional limitation such that his condition would more closely approximate the criteria for a 20 percent rating under Diagnostic Code 5260.

Thus, even considering the DeLuca factors, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent under Diagnostic Code 5260 for limitation of flexion.  

The Board has also considered where they are other applicable diagnostic codes.  The evidence does not show that the Veteran has arthritis of his right knee.  The November 2011 VA examiner specifically noted that arthritis is not noted on x-ray.  The evidence further does not show the Veteran has ankylosis of his right knee, or that his semilunar cartilage has been removed or is dislocated.  The Veteran's right knee extension was further shown to be normal on all three of his VA examinations.

As the preponderance of the evidence is against the Veteran's claim for increased ratings, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in September 2010, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.
	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in February 2010, August 2010, and November 2011.  The examiners, medical professionals, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for right knee anterior cruciate ligament (ACL) disruption with tear of the lateral meniscus is denied.

A rating in excess of 10 percent for limitation of flexion of the right knee is denied.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


